[aurigalogox1x1.jpg]

AURIGA LABORATORIES, INC.
10635 SANTA MONICA BLVD. #120
LOS ANGELES, CA 90025


September 19, 2007


[Vendor name & address]


Dear Sir/Ma’am:


This letter indicates the agreement of Auriga Laboratories, Inc. to resolve any
and all outstanding invoices or other moneys in full and final payment of moneys
owed by Auriga to your company in exchange for the following


Auriga shall pay the equivalent of the moneys owed your company of $__________
in common stock of the company. The number of shares to be issued is calculated
by taking the closing price per share on the date Auriga’s board approves the
grant (which is anticipated to be September 26th) and dividing by the amount
owed. These shares will be issued to you and registered on a registration
statement allowing you to sell them. The proceeds from these sales will be used
to pay down your balance.


If for some reason, the proceeds from your sales do not cover the amount owed to
you, Auriga shall cover any additional balance owed by either paying in cash or
issuing additional stock, depending upon the circumstances. It is anticipated
that you would be able to determine this within 90 days.



 
Very Truly Yours,
             
Frank Greico
 
Chief Financial Officer
AGREED & ACCEPTED BY:
         

 
Print Name:
         
Title:
   


